PER CURIAM.
In this Anders appeal,1 we find no reversible error with respect to appellant’s conviction for sale of cocaine, and affirm. On this conviction, the circuit court lawfully sentenced appellant, Willie Boone, to a period of community control followed by a period of probation and issued a form order for each. The circuit court also imposed statutory court costs and fees, as noted in both the community control and probation orders. As we construe these orders, the circuit court did not intend to impose such costs and fees twice, and thus we do not disturb the imposition of statutory costs and fees. We further note, however, that the trial court erroneously imposed as a condition of probation the payment of $1.00 per month to First Step of Bay County, Inc., because the trial court failed to orally pronounce such condition at sentencing. Evans v. State, 602 So.2d 998 (Fla. 1st DCA1992). We strike this special condition of probation.
AFFIRMED as modified.
MINER, ALLEN and KAHN, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).